Citation Nr: 1634804	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-06 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel





INTRODUCTION

The Veteran had active service from February 1962 to February 1966.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has hearing loss and sleep apnea as a result of exposure to loud noises during service, including while living in barracks near a flight line.

While in July 2014 the RO obtained a medical opinion as to the etiology of the Veteran's hearing loss, the Board does not find the opinion adequate.  The Board has reached this conclusion because the opinion, which noted the Veteran's exposure to noise during service, was essentially based on negative medical evidence (i.e., service treatment records being negative for complaints, diagnoses, or treatment for hearing loss).  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Further, there was little discussion as to the significance, if any, of the in-service noise exposure.

The Board finds that a remand to provide the Veteran with another VA examination to obtain a competent and credible opinion as to the relationship between his current bilateral ear disability and military service is required.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that it appears that the Veteran's complete December 9, 1965 Report Of Medical Examination (service separation examination) is not associated with the Veteran's Virtual VA or Veterans Benefits Management System (VBMS) claims files.  In particular, and as is pertinent to the issue at hand, the "back page" of the December 9, 1965 service separation examination (the section containing audiometric findings) appears to be absent from the claims file.  The AOJ should attempt to obtain the complete December 9, 1965 service separation examination and associate it with Veteran's claims file.  All efforts to obtain the service separation examination should be fully documented.

As for the issue of entitlement to service connection for sleep apnea, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim.  As such, the Board finds that affording the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's sleep apnea and his military service is appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the Veteran's complete December 9, 1965 service separation examination and associate it with Veteran's claims file.  If the record is unavailable, and further attempts to obtain it would be futile, such should be documented in the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination regarding his hearing loss disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide answers to the following questions:

a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss in either ear was caused by his active duty or has continued since service?

b) Is it at least as likely as not (50 percent probability or more) that hearing loss in either ear manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner cannot base the entire opinion on the lack of medical evidence such as the in-service and post-service record being negative for complaints, diagnoses, or treatment for hearing loss until many years post service.  A complete rationale must be provided for all opinions.

3.  The Veteran should also be scheduled for an appropriate VA examination regarding his claimed sleep apnea.  The examiner must review the claim file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that is etiologically related to active service.  The rationale for all requested opinions should be provided.

4.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


